          Case 1:19-cv-01493-SHR Document 32 Filed 06/02/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIELLE PRITCHETT,                             : Civil No. 1:19-CV-01493
                                                 :
              Plaintiff,                         :
                                                 :
               v.                                :
                                                 :
ALTERNATIVE BEARINGS                             :
CORPORATION and THOMAS G.                        :
MALLOY,                                          :
                                                 :
              Defendants.                        : Judge Sylvia H. Rambo


                                        ORDER

        In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that:

        (1) Defendants Alternative Bearings Corporation’s and Thomas G. Malloy’s

            (“Defendants”) motions to dismiss the amended complaint pursuant to

            Federal Rule of Civil Procedure 12(b)(2) are DENIED; 1

        (2) Defendants’ motions to dismiss the amended complaint pursuant to

            Federal Rule of Civil Procedure 12(b)(6) are DENIED without prejudice

            to refile in the transferee court;

        (3) Defendants’ motions to transfer pursuant to 28 U.S.C. § 1404(a) are

            GRANTED;


1
    The motions referred to herein are Docs. 15 and 17 on the docket.
                                                 1
 Case 1:19-cv-01493-SHR Document 32 Filed 06/02/20 Page 2 of 2




(4) The Clerk of Court is DIRECTED to transfer this action to the United

   States District Court for the Northern District of Illinois.




                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge


Dated: June 2, 2020




                                    2
